DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	Applicant’s election of Group I in the reply filed on 2/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, this restriction is deemed proper and is made FINAL.

B.	Claims 1-32 are pending. Claims 22-32 are withdrawn as being drawn to non-elected inventions. Claims 4, 5, 7-11, 13-15 and 18-21 are improper multiple depend claims (see below) and are not being examined. Therefore, claims 1-3, 6, 12, 16 and 17 are the subject of this Office Action.



2. Specification
A.	The listing of references on page 36 of the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

B.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	
	


3. Claim Objections
Claims 4, 5, 7-11, 13-15 and 18-21 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1-3, 6, 12, 16 and 17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for showing that decreasing PRSS2 expression can increase Tsp-1 expression, does not reasonably provide enablement for treating cancers by inhibiting PRSS2. Even if this issue is resolved (see the discussion below regarding the Figures), the specification would only be enabled for certain inhibitory RNA and antibodies to the PRSS2 and LRP1 binding sites (i.e. those inhibiting PRSS2 binding to LRP1). Otherwise, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
It is clear from the specification that Tsp-1 is an anti-tumorigenic agent and that prosaposin and its derivatives can stimulate Tsp-1 activity via interaction with “binding domain 1” of LRP1. Tsp-1 is also know to be a potent inhibitor of tumor progression. It is also clear that PRSS2 also binds to “binding domain 1” of LRP1 and represses the activity of Tsp-1.
Turning to the Figures, while Figure 4 does show a decrease in luciferase activity, it is not clear what “peptide” is being used. While numerous Figures show Tsp-1 protein expression in the presence and absence of various compounds, it appears that Figures 14 and 15 are the most pertinent. It is believed that “FL” refers to the full-length LRP1 protein, whereas “1, 1a, 1b, 2 and 3” represent truncated versions. However, it is unclear what “Ab” and “4” represent. Regarding Figure 15A, it is unclear what sh1, 2, 3 and 4 represent. It appears that these may represent 4 small hairpin loop RNAs which are able to affect PRSS2 
Assuming arguendo that Applicants clarify the case that inhibiting PRSS2 leads to an increase in Tsp-1 which leads to an inhibition of tumor progression, the breadth of the claims is excessive with regard to claiming methods of treating cancer by administering any agent that inhibits the function of PRSS2. Applicants would be enabled for RNAi, mircoRNA, siRNA and shRNA. The Examiner requests providing support, but it appears that SEQ ID NO:19 and/or 3 would also be enabled (though any enabled variants, e.g. percent identity, in that sequence would need to be supported). Furthermore, antibodies which inhibit binding of PRSS2 to LRP1 would also be enabled.
However, the claims also read on small organic molecules and Applicants have not provided guidance or working examples of any such compounds. The claims also read on inhibiting the protease, or any other potential function of PRSS2, whereas the specification only provides guidance for antibodies which inhibit binding of PRSS2 to LRP1 (unless the only known function is its protease activity and effect of Tsp-1 upon binding to LRP1). Currently, it is not predictable to one of ordinary skill in the art how to make small organic molecules which would act as claimed, or to make any compounds which act to inhibit any function other than affecting Tsp-1 expression via PRSS2 binding to LRP1.  
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	


5. Claim Rejections - 35 USC § 112(a) – written description
	Claims 1-3, 6, 12, 16 and 17 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. Other than inhibiting the function of PRSS2, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid, protein or small molecule class are missing from the disclosure. No common structural attributes identify the members of the genus. Furthermore, there is 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, antibodies which inhibit PRSS2 binding to LRP1, as well as inhibitor RNA to PRSS2, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.



	
6. Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 1, 6 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-18, 27, 28 and 30 of copending Application No. 16/496,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of treating cancer. The instant claims are drawn to inhibiting PRSS2 activity, whereas the copending claims are drawn to using an antibody which binds to LRP1. The instant specification teaches that PRSS2 binds LRP1 via “binding domain 1” of LRP1. Instant claim 1 is encompasses the LRP1 antibodies of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





7. Conclusion
	No claim is allowable.






Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647